EXHIBIT 99.7 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of PEDEVCO Corp. dated as of March 6, 2015 is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: March 6, 2015 GOLDEN GLOBE ENERGY (US), LLC By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM PARTNERS VALUE ARBITRAGE FUND L.P. By: By: Platinum Management (NY) LLC, as Investment Manager By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM MANAGEMENT (NY) LLC By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM PARTNERS CREDIT OPPORTUNITIES FUND LLC By: Platinum Credit Holdings LLC Managing Member By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer PLATINUM CREDIT HOLDINGS LLC By: /s/ Daniel Mandelbaum Name: Daniel Mandelbaum Title: Chief Financial Officer /s/ Mark Nordlicht MARK NORDLICHT
